     Case 1:13-cv-00222-MW-GRJ Document 246-1 Filed 02/11/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

RICHARD ALEXANDER WILLIAMS,
                                              Case No. 1:13-cv-00222-MW-GRJ
                   Plaintiff,
v.

FIRST ADVANTAGE LNS SCREENING
SOLUTIONS, INC. f/k/a LEXISNEXIS
SCREENING SOLUTIONS, INC.,

                   Defendant.
                                               /

                                PROPOSED ORDER

      It appearing to the Court that Plaintiff Richard Alexander Williams and

Defendant First Advantage Background Services Corp. (collectively, the

“Parties”) have reached an agreement to settle and resolve all issues and disputes

between themselves related to or arising out of the above-styled action; that, as a

result of that settlement, First Advantage has paid Plaintiff and his counsel an

undisclosed amount in full satisfaction of Plaintiff’s awarded compensatory and

punitive damages, attorneys’ fees, and expenses; that First Advantage has been

released from all judgments, debts, and damages related to or arising out of this

litigation; that the Parties have moved for the Court’s November 2, 2016 Amended

Judgment to be vacated pursuant to Federal Rule of Civil Procedure 60(b)(5); and
    Case 1:13-cv-00222-MW-GRJ Document 246-1 Filed 02/11/20 Page 2 of 2



that granting the Parties’ motion will eliminate any possible subsequent or

additional litigation and serve the interests of justice and of judicial economy.

      IT IS HEREBY ORDERED that the Parties' Joint Motion for Vacatur and

Dismissal of the Action is hereby GRANTED. The Court hereby vacates its

November 2, 2016 Amended Judgment, denies Plaintiff’s Motion to Determine

Entitlement to Attorneys’ Fees and Costs as moot, and dismisses Plaintiff’s action

with prejudice.

       DONE AND ORDERED this ___ day of February, 2020.


                                        ________________________________
                                        MARK E. WALKER
                                        UNITED STATES DISTRICT JUDGE




                                          2
